DETAILED ACTION
Response to Amendment
	The Amendment filed December 23, 2020 has been entered. Claims 1-20 remain pending in the application. Applicant's amendments to the claims have overcome the 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 rejections previously set forth in the Non-Final Office Action mailed September 25, 2020.
		
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claim 1, 2, 7-9, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable.	
Claims 3-6, 10-13, and 17-20 are objected to as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1, 2, 7-9, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Byun, Khang et al., and Applicant Admitted Prior Art (AAPA).
Regarding claim 1, Byun discloses: 
A method for managing sequential-write-based partitions in a logical-to-physical table cache, the method comprising: 
receiving, by a memory subsystem, a read request (FIG. 7 S702 Receive Read CMD, LBA)…
locating, by the memory subsystem, a first entry in a first sequential write partition (FIG. 7 S706 Derive Index I Corresponding to Received LBA) in the logical-to-physical table cache (FIG. 5 map cache table 500; the map cache corresponds to a first sequential write partition) that maps a first logical address (FIG. 5 Start LBA) in the set of sequential logical addresses of the read request to a first physical address (FIG. 5 Start PBA), wherein each entry in the first sequential write partition (FIG. 5 Index 00…99), which includes a plurality of entries ([0069] the map cache table 500 of FIG. 5 may cache a total of 100 sequential map data), corresponds to two sequential logical addresses that were sequentially written to sequential physical addresses of memory components of the memory subsystem (FIG. 2 each entry has a Length that corresponds to at least two sequential logical addresses); 
determining, by the memory subsystem based on the first entry and in response to the first entry being a part of the first sequential write partition, the first physical address associated with the first logical address (FIG. 7 S708 Are the sequential map data for the LBA caches in Entry of Index i? YES; S712 Translate LBA into PBA; [0097] When the sequential map data corresponding to the logical address are cached ("Yes" at step S708), the processor 134 may perform step S712; [0098] At step S712, the processor 134 may translate the logical address into a physical address by referring to the map data)…
fulfilling, by the memory subsystem, the read request based at least on the first physical address and the second physical address ([0099] At step S714, the processor 134 may read data by accessing the memory device using the physical address).
However, Byun does not appear to explicitly teach while Khang et al. disclose:
receiving, by a memory subsystem, a read request that references a set of sequential logical addresses (FIG. 7 Read request, step S110 Receive r=(L, N); [0087] L is a logical page number that will be read first, and N is the number of logical pages to be read in operation S110); 
Byun and Khang et al. are analogous art because Byun teach reducing map data search time and Khang et al. teach a flash translation layer.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date, having the teachings of Byun and Khang et al. before him/her, to modify the teachings of Byun with the teachings of Khang et al. because referencing the number of logical addresses to be read in a read command minimizes the number of commands need for a sequential read.
However, Byun and Khang et al. do not appear to explicitly teach while AAPA discloses:
…and a second physical address associated with a second logical address in the set of sequential logical addresses ([0012] for memory requests that include multiple logical addresses, the memory subsystem utilizes appropriate mappings of the logical-to-physical table for performing translations for each logical address); and 
Byun, Khang et al., and AAPA are analogous art because Byun teach reducing map data search time; Khang et al. teach a flash translation layer; and AAPA teach address mapping.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date, having the teachings of Byun, Khang et al., and AAPA before him/her, to modify the combined teachings of Byun and Khang et al. with the teachings of AAPA because when a command references multiple logical addresses, each of those logical addresses are translated into a physical address. The method of Byun would enable each of the sequential logical addresses to be translated into a physical address using the corresponding index, thereby improving the read performance of the system.
Regarding claim 2, Byun further discloses: 
The method of claim 1, wherein determining the second physical address includes incrementing the first physical address ([0068] physical addresses corresponding to sequential logical addresses are sequential to each other (i.e. each address is one higher than the previous); It would be obvious to one skilled in the art at the effective filing date, that the second PBA would be determined by incrementing the first PBA by the difference between the first LBA and the second LBA).
Regarding claim 7, Byun further discloses: 
The method of claim 1, wherein the logical-to-physical table cache is stored in volatile memory of the memory subsystem ([0045] The memory 144 may be embodied by a volatile memory; [0064] The memory 144 may include a map cache table 500) and acts as a cache for a ([0065] [0065] In a nonvolatile memory device such as a flash memory which does not support an overwrite operation, the unit of program operation may not coincide with the unit of erase operation. In order to overcome such disadvantages, a flash translation layer (FTL) may perform an address mapping operation. Specifically, when receiving a logical address used in a file system from the host 102, the FTL may translate the logical address into a physical address to access the nonvolatile memory device).
Regarding claim 8, Byun discloses: 
A memory subsystem for managing sequential-write-based partitions in a logical-to-physical table cache, the system comprising: 
a memory component (FIG. 1 Memory 144); and 
a processing device (FIG. 1 Processor 134), coupled to the memory component (FIG. 1 coupled to Memory 144), configured to: 
detect a read request (FIG. 7 S702 Receive Read CMD, LBA)…
locate a first entry in a first sequential write partition (FIG. 7 S706 Derive Index I Corresponding to Received LBA) in the logical-to-physical table cache (FIG. 5 map cache table 500; the map cache corresponds to a first sequential write partition) that maps a first logical address (FIG. 5 Start LBA) in the set of sequential logical addresses of the read request to a first physical address (FIG. 5 Start PBA), wherein each entry in the first sequential write partition (FIG. 5 Index 00…99), which includes a plurality of entries ([0069] the map cache table 500 of FIG. 5 may cache a total of 100 sequential map data), corresponds to N sequential logical addresses that were sequentially written to N sequential physical addresses of the memory (FIG. 2 each entry has a Length N) and includes a single reference to a physical address (FIG. 5 Start PBA); 
determine, based on the first entry and in response to the first entry being a part of the first sequential write partition, the first physical address associated with the first logical address (FIG. 7 S708 Are the sequential map data for the LBA caches in Entry of Index i? YES; S712 Translate LBA into PBA; [0097] When the sequential map data corresponding to the logical address are cached ("Yes" at step S708), the processor 134 may perform step S712; [0098] At step S712, the processor 134 may translate the logical address into a physical address by referring to the map data)…
fulfill the read request based at least on the first physical address and the second physical address ([0099] At step S714, the processor 134 may read data by accessing the memory device using the physical address).
However, Byun does not appear to explicitly teach while Khang et al. disclose:
detect a read request that references a set of sequential logical addresses (FIG. 7 Read request, step S110 Receive r=(L, N); [0087] L is a logical page number that will be read first, and N is the number of logical pages to be read in operation S110); 
The motivation for combining is based on the same rational presented for rejection of independent claim 1.
However, Byun and Khang et al. do not appear to explicitly teach while AAPA discloses:
…and a second physical address associated with a second logical address in the set of sequential logical addresses ([0012] for memory requests that include multiple logical addresses, the memory subsystem utilizes appropriate mappings of the logical-to-physical table for performing translations for each logical address); and 
	The motivation for combining is based on the same rational presented for rejection of independent claim 1.
Regarding claim 9, Byun further discloses: 
The memory subsystem of claim 8, wherein determining the second physical address includes incrementing the first physical address ([0068] physical addresses corresponding to sequential logical addresses are sequential to each other (i.e. each address is one higher than the previous); It would be obvious to one skilled in the art at the effective filing date, that the second PBA would be determined by incrementing the first PBA by the difference between the first LBA and the second LBA).
Regarding claim 14, Byun further discloses: 
The memory subsystem of claim 8, wherein the logical-to-physical table cache is stored in volatile memory of the memory subsystem ([0045] The memory 144 may be embodied by a volatile memory; [0064] The memory 144 may include a map cache table 500) and acts as a cache for a logical-to-physical table stored in non-volatile memory ([0065] [0065] In a nonvolatile memory device such as a flash memory which does not support an overwrite operation, the unit of program operation may not coincide with the unit of erase operation. In order to overcome such disadvantages, a flash translation layer (FTL) may perform an address mapping operation. Specifically, when receiving a logical address used in a file system from the host 102, the FTL may translate the logical address into a physical address to access the nonvolatile memory device).
Regarding claim 15, Byun discloses: 
([0044] The memory 144 may serve as a working memory of the memory system 110 and the controller 130, and store data for driving the memory system 110 and the controller 130), when executed by a processing device (FIG. 1 Processor 134), cause the processing device to: 
receive a read request (FIG. 7 S702 Receive Read CMD, LBA)…
locate a first entry in a first sequential write partition (FIG. 7 S706 Derive Index I Corresponding to Received LBA) in the logical-to-physical table cache (FIG. 5 map cache table 500; the map cache corresponds to a first sequential write partition) that maps a first logical address (FIG. 5 Start LBA) in the set of sequential logical addresses of the read request to a first physical address (FIG. 5 Start PBA), wherein each entry in the first sequential write partition (FIG. 5 Index 00…99), which includes a plurality of entries ([0069] the map cache table 500 of FIG. 5 may cache a total of 100 sequential map data), corresponds to two sequential logical addresses that were sequentially written to sequential physical addresses of memory components of the memory subsystem (FIG. 2 each entry has a Length that corresponds to at least two sequential logical addresses); 
determine, based on the first entry and in response to the first entry being a part of the first sequential write partition, the first physical address associated with the first logical address (FIG. 7 S708 Are the sequential map data for the LBA caches in Entry of Index i? YES; S712 Translate LBA into PBA; [0097] When the sequential map data corresponding to the logical address are cached ("Yes" at step S708), the processor 134 may perform step S712; [0098] At step S712, the processor 134 may translate the logical address into a physical address by referring to the map data)…
([0099] At step S714, the processor 134 may read data by accessing the memory device using the physical address).
However, Byun does not appear to explicitly teach while Khang et al. disclose:
receive a read request that references a set of sequential logical addresses (FIG. 7 Read request, step S110 Receive r=(L, N); [0087] L is a logical page number that will be read first, and N is the number of logical pages to be read in operation S110);
The motivation for combining is based on the same rational presented for rejection of independent claim 1.
However, Byun and Khang et al. do not appear to explicitly teach while AAPA discloses:
…and a second physical address associated with a second logical address in the set of sequential logical addresses ([0012] for memory requests that include multiple logical addresses, the memory subsystem utilizes appropriate mappings of the logical-to-physical table for performing translations for each logical address); and 
	The motivation for combining is based on the same rational presented for rejection of independent claim 1.
Regarding claim 16, Byun further discloses: 
The non-transitory computer-readable storage medium of claim 15, wherein determining the second physical address includes incrementing the first physical address ([0068] physical addresses corresponding to sequential logical addresses are sequential to each other (i.e. each address is one higher than the previous); It would be obvious to one skilled in the art at the ).

	Allowable Subject Matter
Claims 3-6, 10-13, and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, filed December 23, 2020, with respect to the rejection of claims has been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Byun, Khang et al., and AAPA based on applicant’s amendment to the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY A WARREN whose telephone number is (571)270-7288.  The examiner can normally be reached on M-Th 7:30am-5pm, Alternate F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRACY A WARREN/Primary Examiner, Art Unit 2137